Order filed October 10, 1968, granting plaintiffs permission to file late notice of claim against the city pursuant to section 50-e of the General Municipal Law, unanimously reversed on the law and facts, with $30 costs and disbursements to the appellant, and the motion denied. Plaintiffs have failed to establish the failure to file timely notices was due to physical incapacity. (Matter of Smith v. New York City Tr. Auth., 18 A D 2d 10; Matter of Jones v. City of New York, 30 A D 2d 938.) No excuse is offered for tjie failure of the plaintiff husband to file a notice within the prescribed period. Concur — Capozzoli, J. P., McGivern, McNally and Steuer, JJ.